Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3 – 11 and 13 – 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 11 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“generating a user interface that displays identifiers of content items of a plurality of content categories;
(a) selecting a first plurality of subsets of content categories, each subset of content categories comprising a first number of content categories; 
(b) selecting recommended content items for each category of the first plurality of subsets of content categories; 
(c) calculating a reward score for each respective subset of content categories of the first plurality of subsets of content categories based on ~popularity score of content items and a number of duplicative content items in each respective subset of content categories;
(d) modifying the first plurality of subsets of content categories to maximize the reward scores; 
(e) in response to determining that the rewards scores of the first plurality of subsets of content categories are below a threshold:
(f) selecting a second plurality of subsets of content categories, each subset of content categories comprising a second number of content categories, different from the first number;
(g) selecting a third plurality of subsets of content categories, each subset of content categories comprising a third number of content categories, different from the first and second numbers; 
(h) repeating steps (b)-(d) for the second plurality of subsets of content categories and for the third plurality of subsets of content categories; 
(i) repeating steps (f)-(h) until reward scores stop improving; and 
(j) generating for display identifiers for recommended content items of a subset of content categories of one of the second plurality of subsets of content categories and the third plurality of subsets of content categories, wherein the subset has the highest reward score, and wherein the generating for display comprises rearranging display of identifiers on the user interface to display the identifiers for the recommended content items”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in 
	Applicant has amended the independent claims such that the abstract idea is integrated into a practical application.  The claimed invention provides an improvement in the user interface to present recommended content item identifiers with an optimal selection of content categories which  Therefore, Claims 1, 3-11 and 13 – 20 are patent eligible under 35 U.S.C. § 101.
	Examiner has previously presented (see Office Action mailed 24 November 2020) that Chanda generally teaches selectively eliminating categories prior to presenting the categories to the user (Abstract) by assessing the amount of overlap between different item categories, generating an overlap score, filtering categories based on the score and repeating the steps until no categories have overlap scores exceeding the overlap threshold, (col. 5 ll. 47 – 62, col. 6 ll. 12 – 17 and 30 - 37, col. 7 ll. 43 – 46, col. 7 line 64, col. 8 ll. 4 – 62).  However, Chanda does not clearly demonstrate calculating a reward score based on popularity score of content items and selecting a second plurality of subsets of content categories.
	To supplement the teachings of Chanda, the examiner has previously presented Jiang as teaching determining a set of popular categories that have frequently been selected by users, ([0030]), and varying the number of categories selected by the category selection module based on confidence scores, ([0055]).  However, the combination of Chanda and Jiang does not clearly demonstrate selecting a third plurality of subsets of categories and repeating the iterative filtering steps until the reward scores stop improving.
	Examiner further presents Hoffman, US Pub. 2020/0267449 A1 as teaching providing content recommendations based on an iterative algorithm which repeats a process until the precision rate stops improving (Abstract, [0057] and Claims 3 – 4 and 13 – 14.  However, Hoffman does not cure the deficiencies of the prior art described above.  Therefore, Claim 1 is considered allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hoffman, US Pub. 2020/0267449 A1 as teaching providing content recommendations based on an iterative algorithm which repeats a process until the precision rate stops improving (Abstract, [0057] and Claims 3 – 4 and 13 – 14.

Chang et al., US Pub. 2017/0193106 A 1 discloses recommending content and adjusting the number of topics that represent classification based on the performance of the content recommendation system, (Abstract and [0055]).

Lee et al., US Pub. 2016/0062993 A 1 disclose classifying content into categories which category structure may be updated by merging or re-classification of the categories, (Abstract, [0122] and [0126]).

Shen et al., US 2018/0240030 A 1 disclose content recommendation such that the sequence of preferred contents is filtered so as to avoid recommending same content repeatedly, (Abstract and [0079]).
Sahu et al., US Pub. 2016/0112394 A 1 discloses personalized provider recommendations in related categories which categories can be filtered, removed or otherwise processed with a predetermined number of categories being recommended and ranking candidate categories with the maximum and/or minimum number of categories to recommend, (Abstract and [0342]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421